Citation Nr: 1046136	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Honolulu, Hawaii


THE ISSUE

Entitlement to payment or reimbursement for the cost of an 
unauthorized emergency room visit on February 5, 2008, at the 
Kona Community Hospital in Kealakekua, Hawaii.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 
1977.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 determination of the Department of 
Veterans Affairs VA Pacific Islands Health Care Systems in 
Honolulu, Hawaii, Medical Center, wherein reimbursement or 
payment by VA of the cost of an unauthorized emergency room visit 
provided on February 5, 2008, by a non-VA medical facility, was 
denied.  

The Board notes that the Veteran requested to have a personal 
hearing before a Veterans Law Judge at the RO in his formal 
appeal to the Board.  See the May 2009 substantive appeal.  He 
was scheduled for a travel board hearing to be held at the RO on 
July 9, 2009.  The record reflects that he failed to report for 
the scheduled hearing.  The Board finds that there is no Board 
hearing request pending at this time.  38 C.F.R. § 20.702(d) 
(2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2009 and June 2009, the Veteran appointed the Hawaii 
Office of Veterans Services as his representative.  See the May 
2009 and June 2009 Appointment of Veterans Service Organization 
as Claimant's Representative forms (VA Form 21- 22).  Upon review 
of the record, it does not appear that the representative was 
given an opportunity to submit argument or procedural documents 
in support of the Veteran's claim prior to the RO certifying the 
case to the Board in June 2009.  When an appellant appeals to the 
Board, he or she "will be accorded full right to representation 
in all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. § 
20.600 (2010).  When an appellant has appointed a representative, 
the RO must afford that representative the opportunity to execute 
a VA Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21- 1, 
Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2010).  
In order to comply with due process of law, the Veteran's 
representative must be provided the opportunity to review the 
record and offer written argument on the Veteran's behalf.  
Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the Hawaii 
Office of Veterans Services and afford the 
organization an opportunity to review the 
claims folder and submit a VA Form 646 on 
behalf of the Veteran.  All efforts made 
should be documented and incorporated into 
the claims file.  Notification of this 
action should be sent to the Veteran and 
documented in the claims file.  

2.  Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


